Citation Nr: 1532844	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for mechanical low back pain.

2. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for a chest condition.

3. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for migraine headaches.

4. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for a skin condition.

5. Entitlement to service connection for mechanical low back pain.

6. Entitlement to service connection for migraine headaches.

7. Entitlement to service connection for a skin condition.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1991 to July 1991 and from January 2004 to March 2005. He also had active service in the U.S. Marine Corps from September 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issues of service connection for mechanical low back pain, migraine headaches, and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In April 2007, the RO denied the claim of entitlement to service connection for mechanical low back pain; the claim was reopened but again denied in August 2007. The RO notified the Veteran of its decision and the Veteran did not file a notice of disagreement (NOD) to appeal.

2. Evidence received since the RO's August 2007 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for mechanical low back pain.

3. In April 2007, the RO denied the claim of entitlement to service connection for a chest condition; the claim was reopened but again denied in August 2007. The RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal.

4. Evidence received since the April 2007 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a chest condition.

5. In April 2007, the RO denied the claim of entitlement to service connection for migraine headaches; the claim was reopened but again denied in August 2007. The RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal.

6. Evidence received since the RO's August 2007 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for migraine headaches.

7. In April 2007, the RO denied the claim of entitlement to service connection for a skin condition; the claim was reopened but again denied in August 2007. The RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal.

8. Evidence received since the RO's August 2007 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a skin condition.


CONCLUSIONS OF LAW

1. The August 2007 rating decision denying service connection for mechanical low back pain is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the service connection claim for mechanical low back pain. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The August 2007 rating decision denying service connection for a chest condition is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

4. New and material evidence has not been received to reopen the claim of service connection for a chest condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. The August 2007 rating decision denying service connection for migraine headaches is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

6. New and material evidence has been received to reopen the service connection claim for migraine headaches. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7. The August 2007 rating decision denying service connection for a skin condition is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

8. New and material evidence has been received to reopen the service connection claim for a skin condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits). See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

Because the Veteran's service connection claims for mechanical low back pain, migraine headaches, and a skin condition have been reopened, any error related to the VCAA with respect to the reopening of these claims is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

January 2009 and June 2010 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his service-connection claims. The letter also informed the Veteran what evidence was required to reopen his claim of service connection for a chest condition. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, Social Security Administration (SSA) records, and VA medical records (VAMRs). The Veteran had not identified any PMRs needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

In cases involving a petition to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been secured with respect to that claim. 38 C.F.R. § 3.159(c)(4)(iii). Because new and material evidence has not been submitted to reopen the issue of service connection for a chest condition, VA examination is not required with respect to this claim. Id.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Reopening

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2014). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Mechanical Low Back Pain

In April 2009, the RO denied reopening for the Veteran's service-connection claim for mechanical low back pain. The RO determined that there was no new and material evidence showing that the Veteran had a diagnosed back disability and that it was related to his military service. The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

In April 2007, the RO denied the Veteran's claim of entitlement to service connection for mechanical back pain. In August 2007, the claim was reopened but denied. The Veteran did not appeal the RO's decision and it became final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim because while he had complaints of low back pain, he did not have a diagnosis of a low back condition. April 2007 Rating Decision. The claim was later denied because there was no evidence that his low back pain was incurred in or aggravated by service. August 2007 Rating Decision.

New evidence has been received since the August 2007 rating decision that is material to the Veteran's claim. VAMRs from September 2007 show a possible diagnosis of "likely chronic muscle strain" versus degenerative joint disease or degenerative disc disease. September 2007 VAMRs. The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran may have a diagnosed low back disability.

New and material evidence has been submitted to reopen the claim of service connection for mechanical low back pain. See 38 C.F.R. § 3.156(a).

Chest Condition

In April 2009, the RO denied reopening for the Veteran's service-connection claim for a chest condition. The RO determined that there was no new and material evidence showing that the Veteran had a diagnosed chronic chest condition. The Board finds that reopening is not warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

In April 2007, the RO denied the Veteran's claim of entitlement to service connection for a chest condition. In August 2007, the claim was reopened but denied. The Veteran did not appeal the RO's decision and it became final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim because he did not have a diagnosed chest condition. April 2007 Rating Decision. The claim was later denied because there was no evidence that a chest condition was incurred in or aggravated by service. August 2007 Rating Decision.

Although new medical evidence has been received since the August 2007 rating decision, the evidence is not material to the Veteran's claim of entitlement to service connection for a chest condition. Specifically, the new evidence does not, either by itself or in connection with evidence previously included in the record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a chest condition. See 38 C.F.R. § 3.156(a) .

The new medical evidence is cumulative and redundant of the medical evidence already of record. In February 2007, a VA examiner observed that the Veteran had burns on his chest from an accident as a child, but he did not note any chest conditions. February 2007 General Medical Examination Report. His VA Medical Records note occasional chest pain, but do not identify or diagnose any type of chest or heart condition. See, e.g., September 2011 VAMRs. His SSA records also do not reflect a diagnosis of a chest condition. SSA Records.

Thus, the new medical evidence merely reaffirms that the Veteran does not have a diagnosed chest condition. Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).

The new evidence reiterates facts and contentions already of record and fails to establish that the Veteran has a currently-diagnosed chronic chest condition. The new evidence is not material and the petition to reopen is denied. See 38 C.F.R. § 3.156(a).

Migraine Headaches

In April 2009, the RO denied reopening for the Veteran's service-connection claim for migraine headaches. The RO determined that there was no new and material evidence showing that the Veteran had a current diagnosis of migraine headaches and that they were related to his military service. The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

In April 2007, the RO denied the Veteran's claim of entitlement to service connection for migraine headaches. In August 2007, the claim was reopened but denied. The Veteran did not appeal the RO's decision and it became final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim because while he was treated for a sinus headache once during service, he did not have a diagnosis of migraine headaches, to include a permanent residual from service or chronic disability. April 2007 Rating Decision. The claim was later denied because there was no evidence that any migraine headaches were incurred in or aggravated by service. August 2007 Rating Decision.

In March 2013, the RO provided a VA examination regarding the Veteran's migraine headaches. See March 2013 Headaches Examination Report. The RO also readjudicated the claim on the merits (i.e., based on the findings in the new examination reports). December 2013 Supplemental Statement of the Case. The fact that the RO provided a  new VA examination and readjudicated the claim on the merits essentially reopened the Veteran's claim of entitlement to service connection for migraine headaches. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1334 (Fed. Cir. 2003); Shade, 24 Vet. App. at 117 (explaining that evidence that requires a new examination/opinion is likely sufficient to reopen the claim).

New and material evidence has been submitted to reopen the claim of service connection for migraine headaches. See 38 C.F.R. § 3.156(a).

Skin Condition

In April 2009, the RO denied reopening for the Veteran's service-connection claim for a skin condition. The RO determined that there was no new and material evidence showing that the Veteran had a current diagnosis of a skin condition and that it was related to his military service. The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In April 2007, the RO denied the Veteran's claim of entitlement to service connection for a skin condition. In August 2007, the claim was reopened but denied. The Veteran did not appeal the RO's decision and it became final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim because while he was treated with a skin condition during service and for mild tinea versicolor post-service, there was no evidence his in-service skin condition caused permanent residuals or that his tinea versicolor was incurred in service. April 2007 Rating Decision. The claim was later denied because there was no evidence that a skin condition was incurred in or aggravated by service. August 2007 Rating Decision.

In March 2013, the RO provided a VA examination regarding the Veteran's skin condition. See March 2013 Skin Diseases Examination Report. The RO also readjudicated the claim on the merits (i.e., based on the findings in the new examination reports). December 2013 Supplemental Statement of the Case. The fact that the RO provided a  new VA examination and readjudicated the claim on the merits essentially reopened the Veteran's claim of entitlement to service connection for a skin condition. Paralyzed Veterans of America, 345 F.3d at 1334; Shade, 24 Vet. App. at 117.

New and material evidence has been submitted to reopen the claim of service connection for a skin condition. See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for mechanical low back pain is reopened; only to the extent the appeal is granted.

The petition to reopen the claim of service connection for a chest condition is denied.

The claim of service connection for migraine headaches is reopened; only to the extent the appeal is granted.

The claim of service connection for a skin condition is reopened; only to the extent the appeal is granted.


REMAND

The issues of service connection for mechanical low back pain, migraine headaches, and a skin condition are remanded for VA examinations.

The Veteran had a VA examination for his back in February 2007. At that time, the examiner noted the Veteran had intermittent mechanical low back pain but declined to diagnose a low back disability. February 2007 Spine and Joints Examination. A new examination is needed to determine whether the Veteran now has a diagnosed back condition, to include chronic muscle strain as noted in his VAMRs, and if so, whether it is related to his service. September 2007 VAMRs.

In March 2013, the Veteran had VA examinations for his claimed migraine headaches and skin condition, but the examination reports are inadequate to make informed decisions on these claims. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examiner for his headaches examination noted he had a diagnosis of "migraine including migraine variants" since 2003, but also later noted there was "no evidence that Veteran has migraine or tension headaches." The examiner further noted he was treated by an eye doctor for the headaches, therefore an opinion should be provided regarding whether any diagnosed headaches are secondary his service-connected eye condition. March 2013 Headaches Examination Report. The skin examiner provided a negative nexus opinion noting that the Veteran's in-service pseudofolliculitis barbae was not related to his current tinea vesicolor, but failed to note his treatment for generalized pruritis and scalp stucco keratosis during service. March 2013 Skin Diseases Examination Report; December 1995 and September 2006 STRs.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA secondary service connection notice concerning his claim for service connection for migraine headaches.

2. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

3. Obtain any outstanding VA medical records (VAMRs) from May 2012 onwards and associate them with the claims file.

4. After completing the above development, schedule the Veteran for a VA examination for his claimed mechanical low back pain. The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner. All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify any low back disability found to be present. If found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury. 

A complete rationale must accompany any opinion rendered.

5. Then, returns the claims file to the March 2013 VA examiner for an addendum opinion regarding the Veteran's claimed skin condition. The entire claims folder must be made available to the examiner for review. A notation to the effect that this record review took place should be included in the examiner's report.

The examiner should provide another opinion as to whether it is at least as likely as not (50 percent probability or greater) that his current skin condition had its clinical onset during active service or is related to any in-service disease, event, or injury. In providing this opinion, the examiner must consider the service treatment records showing treatment pseudofolliculitis barbae, generalized pruritis (December 1995), and scalp stucco keratosis (September 2006).

A complete rationale must accompany any opinion rendered.

6. Thereafter, returns the claims file to the March 2013 VA examiner for an addendum opinion regarding the Veteran's claimed migraine headaches. The entire claims folder must be made available to the examiner for review. A notation to the effect that this record review took place should be included in the examiner's report.

The examiner should clarify whether the Veteran has a current headache disability, to include migraine headaches. 

IF AND ONLY IF the examiner makes a diagnosis of a headache disorder, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner should then also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disorder was either (i) caused by, or (ii) aggravated by, the Veteran's service-connected bilateral iridocyclitis.

A complete rationale must accompany any opinion rendered.

4. Then, review the medical examination reports to ensure that they adequately respond to the above instructions. If a report is deficient in any regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for mechanical low back pain, migraine headaches, and a skin condition. If the benefits sought are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


